EXHIBIT 10.18

 

Summary of Salary and Bonus for

Named Executive Officers*

 

Named Executive Officer

FY06 Base Salary

FY05 Bonus

George Borst

**

**

Tadashi Nagashino

***

***

David Pelliccioni

$312,722

$230,000

John Stillo

$337,018

$205,000

Thomas Kiel

$249,606

$100,000

 

*All of the named executive officers are at-will employees without written
employment contracts.

**Mr. Borst’s FY 06 base salary and FY05 bonus have not yet been determined.
However, Mr. Borst’s FY05 bonus is expected to be between $300,000 to $400,000.

***Mr. Nagashino’s FY 06 base salary and FY 05 bonus have not yet been
determined.

 

 

 

 